DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12 October 2021 has been entered.  Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully and carefully considered but they are not persuasive.  Applicant argues on pages 9-12 of the Remarks that the reference fails to disclose the limitation “generating a second or higher-generation image segment set from the first-generation image segment set, wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one of a plurality of image segments comprised in the previous generation image segment set“.  The Examiner respectfully disagrees.
It is noted that the limitation “generating … image segment set by dividing the input image in an overlapped manner” does not preclude an image division or subdivision which contains the initial image and another region which is fully contained in the initial image, i.e. a region of the initial image which has smaller dimensions or different scales than the initial image.  The manner in which the subdivision is performed is not limited by the claim language and thus further subdividing each region or portion is not precluded by the claim language.
Ren discloses in the Abstract, “For each scale, each training image is divided into several equal overlapping blocks to extract the LBP histogram” and on page 241, Section 4 Experimental Results, 
Ren further discloses on page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling.
For each set / level, the image is further subdivided.  Level 0 has 1 overlapped block, while set / level 1 has 9 overlapped blocks and set / level 2 has 49 overlapped blocks.  Each level is a further subdivision of the portions of the previous set / level.
Thus, Ren discloses the limitation “generating a second or higher-generation image segment set from the first-generation image segment set, wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one of a plurality of image segments comprised in the previous generation image segment set“ as recited in the independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren”.

As per claim 1, Ren discloses an image segmentation method, which performed in a computing device having one or more processors and a memory for storing one or more programs executed by the one or more processors, the method comprising the steps of: 
(a) receiving an input image (Ren, Abstract, each training image); 
(b) generating a first-generation image segment set by dividing the input image in an overlapped manner (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling); and 
(c) generating a second or higher-generation image segment set from the first-generation image segment set, wherein a subsequent-generation image segment set is generated by dividing in an overlapped manner at least one of a plurality of image segments comprised in the previous-generation image segment set (Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling; Ren, page 241, Section 4 Experimental Results, extract the multi-scale overlapped block LBP descriptor for each leaf sample. Here, we define the overlap as 1/2 between local regions. In this way, we make a total of 49 overlapped blocks in level 2. Similarly, level 0 and 1 have 1 and 9 overlapped blocks respectively). 

As per claim 2, Ren discloses the image segmentation method of claim 1, wherein each of a plurality of image segments included in a j.sup.th-generation image segment set comprises a region that overlaps one or more other image segments included in the j.sup.th generation image segment set, where j of 

As per claim 9, Ren discloses the image segmentation method of claim 1, further comprising: (d) reducing the input image and at least a part of the image segments included in each of the first to n.sup.th-generation image segment sets to a preset size, where n of the n.sup.th-generation image segment is an integer greater than or equal to 2) generation (Ren, page 239, Section 2.1 Multi-scale Pyramid, Fig. 2 shows the sequential pyramid images of a leaf image. The original image (level 4) and their Gaussian pyramids are shown from left to right. Each neighboring two images are with resolution variation rate of 4. That is to say, the down sampling ratios in x- and y-directions are both 2). 

As per claim 11, Ren discloses an image segmentation device comprising: one or more processors; a memory; and one or more programs stored in the memory, the one or more programs configured to be executed by the one or more processors, the one or more programs comprising commands for performing the steps of: 
(a) receiving an input image (Ren, Abstract, each training image), 
(b) generating a first-generation image segment set by dividing the input image in an overlapped manner (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 238, Figure 1, Diagram of pyramid transform and spatial pyramid sampling), and 
(c) generating a second or higher-generation image segment set from the first-generation image segment set, wherein a subsequent-generation image segment set is generated by dividing in an 

As per claim 12, Ren discloses the image segmentation device of claim 11, wherein each of a plurality of image segments included in a j.sup.th-generation image segment set includes a region that overlaps one or more other image segments included in the j.sup.th-generation image segment set, where j of the j.sup.th-generation image segment set is an integer greater than or equal to 1 (Ren, Abstract, For each scale, each training image is divided into several equal overlapping blocks; Ren, page 241, Section 4 Experimental Results, extract the multi-scale overlapped block LBP descriptor for each leaf sample. Here, we define the overlap as 1/2 between local regions. In this way, we make a total of 49 overlapped blocks in level 2. Similarly, level 0 and 1 have 1 and 9 overlapped blocks respectively). 

As per claim 19, Ren discloses the image segmentation device of claim 11, wherein the one or more programs further comprise a command for performing reducing the input image and a least a part of the image segments comprised in each of the first to n.sup.th-generation image segment sets to a preset size, where n of the n.sup.th-generation image segment is an integer greater than or equal to 2 (Ren, page 239, Section 2.1 Multi-scale Pyramid, Fig. 2 shows the sequential pyramid images of a leaf image. The original image (level 4) and their Gaussian pyramids are shown from left to right. Each neighboring two images are with resolution variation rate of 4. That is to say, the down sampling ratios in x- and y-directions are both 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren” as applied to claims 1 and 11 above, and further in view of Kisilev et al., U.S. Publication No. 2018/0060719, hereinafter, “Kisilev”.

As per claim 3, Ren discloses the image segmentation method of claim 1, but does not explicitly disclose the following limitations as further recited however Kisilev discloses wherein the generating of the second or higher-generation image segment set generates the subsequent-generation image segment set by dividing in an overlapped manner at least one image segment that satisfies a preset selection condition among the plurality of image segments comprised in the previous-generation image segment set (Kisilev, ¶0020, input data, such as input image 202, may be received. At 104, the input image 202 may be divided up 204 into a plurality of overlapping … tiles 206A-N at different scales. Each set of tiles may be considered to form a group of tiles, which may be a multi-scale representation of a portion or sub-portion of input image 202. For example, input image 202 may be divided into a plurality of at different scales, but representing the same portion of input image 202 may be processed as a group. For example, tile 206A may represent a particular portion of input image 202 at a first scale. Tile 206B may represent that same portion of input image 202 (or a sub-portion of the portion) at a second scale). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Ren to include the preset condition as taught by Kisilev in order to limit the training data to a specific region or portion (Kisilev, ¶0020).

As per claim 13, Ren discloses the image segmentation device of claim 11, but does not explicitly disclose the following limitations as further recited however Kisilev discloses wherein the step (c) generates the subsequent-generation image segment set by dividing in an overlapped manner at least one image segment that satisfies a preset selection condition among the plurality of image segments comprised in the previous-generation image segment set (Kisilev, ¶0020, input data, such as input image 202, may be received. At 104, the input image 202 may be divided up 204 into a plurality of overlapping … tiles 206A-N at different scales. Each set of tiles may be considered to form a group of tiles, which may be a multi-scale representation of a portion or sub-portion of input image 202. For example, input image 202 may be divided into a plurality of overlapping … tiles at a first scale, a plurality of overlapping … tiles at a second scale, etc. Tiles at different scales, but representing the same portion of input image 202 may be processed as a group. For example, tile 206A may represent a particular portion of input image 202 at a first scale. Tile 206B may represent that same portion of input image 202 (or a sub-portion of the portion) at a second scale). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Ren to include the preset condition as taught by Kisilev in order to limit the training data to a specific region or portion (Kisilev, ¶0020).

Claims 6-8, 10, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren” as applied to claims 1, 9, 11 and 19 above, and further in view of Oquab, Maxime, et al. "Learning and Transferring Mid-level Image Representations Using Convolutional Neural Networks." 2014 IEEE Conference on Computer Vision and Pattern Recognition. IEEE, 2014, hereinafter, “Oquab”.

As per claim 6, Ren discloses the image segmentation method of claim 1, but does not explicitly disclose the following limitations as further recited however Oquab discloses wherein the step (c) terminates generation of the subsequent-generation image segment set when a preset segmentation termination condition is satisfied (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren to include a segmentation termination condition as taught by Oquab in order to generate sufficient training samples to train the classification network for a target task (Oquab, page 1720, Section 3.2 Network training).

eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when eight different scales for target task are complete]). 

As per claim 8, Ren and Oquab disclose the image segmentation method of claim 6, wherein the step (c) determines whether the preset segmentation termination condition is satisfied based on a total number of image segments comprised in image segment sets generated so far and a preset reference value (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete / sufficient number of training samples generated for target task]). 

As per claim 10, Ren discloses the image segmentation method of claim 9, and (Ren, page 241, Section 4 Experimental Results, After feature extraction, the support vector machine (SVM) was used for the final recognition) but does not explicitly disclose the following limitation as further recited however Oquab discloses further comprising: (e) training a deep learning-based image classifier using the reduced 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to one skilled in the art before the effective filing date of the claimed invention to substitute the classifier of Oquab for the classifier of Ren as a well-known alternate means of classifying data (Oquab, page 1720, Section 3.2 Network training).

As per claim 16, Ren discloses the image segmentation device of claim 11, but does not explicitly disclose the following limitations as further recited however Oquab discloses wherein the step (c) terminates generation of the subsequent-generation image segment set when a preset segmentation termination condition is satisfied (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren to include a segmentation termination condition as taught by Oquab in order to generate sufficient training samples to train the classification network for a target task (Oquab, page 1720, Section 3.2 Network training).

eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when eight different scales for target task are complete]). 

As per claim 18, Ren and Oquab disclose the image segmentation device of claim 16, wherein the step (c) determines whether the preset segmentation termination condition is satisfied based on a total number of image segments comprised in image segment sets generated so far and a preset reference value (Oquab, page 1720, Section 3.2 Network training, We employ a sliding window strategy and extract around 500 square patches from each image by sampling eight different scales on a regularly-spaced grid with at least 50% overlap between neighboring patches. More precisely, we use square patches of width s = min (w, h)/λ pixels, where w and h are the width and height of the image, respectively, and λ ∈ {1,1.3,1.6,2,2.4,2.8,3.2,3.6,4} [segmentation terminates when algorithm is complete / sufficient number of training samples generated for target task]). 

As per claim 20, Ren discloses the image segmentation device of claim 19, and (Ren, page 241, Section 4 Experimental Results, After feature extraction, the support vector machine (SVM) was used for the final recognition) but does not explicitly disclose the following limitation as further recited however Oquab discloses wherein the one or more programs further comprise a command for performing training a 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to one skilled in the art before the effective filing date of the claimed invention to substitute the classifier of Oquab for the classifier of Ren as a well-known alternate means of classifying data (Oquab, page 1720, Section 3.2 Network training).


Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, Xiao-Ming, Xiao-Feng Wang, and Yang Zhao. "An efficient multi-scale overlapped block LBP approach for leaf image recognition." International Conference on Intelligent Computing. Springer, Berlin, Heidelberg, 2012, hereinafter, “Ren”, in view of in view of Kisilev et al., U.S. Publication No. 2018/0060719, hereinafter, “Kisilev” as applied to claims 3 and 13 above, and further in view of Liu, Shu, et al. "Multi-scale patch aggregation (mpa) for simultaneous detection and segmentation." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016, hereinafter, “Liu”.

As per claim 4, Ren and Kisilev disclose the image segmentation method of claim 3, wherein the step (c) comprises: 
calculating pixel similarity in an image for each of the plurality of image segments comprised in the previous-generation image segment se (Kisilev, ¶0020, input data, such as input image 202, may be received. At 104, the input image 202 may be divided up 204 into a plurality of overlapping … tiles 206A-at different scales, but representing the same portion of input image 202 may be processed as a group. For example, tile 206A may represent a particular portion of input image 202 at a first scale. Tile 206B may represent that same portion of input image 202 (or a sub-portion of the portion) at a second scale).
Ren and Kisilev do not explicitly disclose the following limitations as further recited however Liu discloses
generating the subsequent-generation image segment set by dividing in an overlapped manner each of image segments that have the pixel similarity smaller than or equal to a preset reference value among the plurality of image segments comprised in the previous-generation image segment set (Liu, page 3144, Figure 4; Liu, page 3145, for each patch, we segment only one object that the patch is responsible for, rather than multiple objects overlapped with it to minimize ambiguity. The second and third constraints are to make sure enough semantic information is involved and the scale is appropriate). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ren and Kiselev to include the similarity as taught by Liu in order to determine the appropriate scale (Liu, page 3145, Label assignment). 

As per claim 5, Ren, Kisilev and Liu disclose the image segmentation method of claim 4, wherein the step (c) terminates generation of the subsequent-generation image segment set when there is no image segment whose pixel similarity is smaller than or equal to the reference value (Liu, Liu, page 3144, Figure 4; Liu, page 3145, for each patch, we segment only one object that the patch is responsible for, rather 

Regarding claim(s) 14 and 15: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4 and 5) applies, mutatis mutandis, to the subject-matter of claim(s) 14 and 15, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4 and 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668       
/VU LE/Supervisory Patent Examiner, Art Unit 2668